internal_revenue_service vepartment of the treasury washington dc ea uil contact person telephone number in reference to daleeo ra t may e ln legend x y z dear sir or madam this is in response to a ruling_request dated date submitted on your behalf by your you are seeking rulings on the federal_income_tax consequences of certain authorized representatives rental income that you will receive as more fully set forth below you are an organization that has been recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code and has been classified as a publicly_supported_organization described in sec_509 and sec_170 your stated mission is to act as a catalyst in order to contribute to the long-range development of a successful black entrepreneurial and business class in x with emphasis on the z area in y you promote the creation of jobs for african-americans specifically z residents promote the development of new businesses and industries and the expansion of existing businesses and industries within z and foster the establishment of black-owned and operated business enterprises among your many achievements over the past years you have i disbursed over dollar_figure million in loans or equity funds to african-american enterprises in x ii assisted in creating over new african- american enterprises iii provided offices and incubator space for over minority-owned firms and iv procured over dollar_figure million worth of new business contracts for over black-owned enterprises in order to facilitate economic development in the x enterprise zone wherein z is located you submitted a proposal to the board_of county commissioners of x to develop design construct and manage an office complex in z located near a y rapid transit system station the project the project will consist of approximately big_number square feet of office space the primary tenant will be the x government which will use the office facility to accommodate certain of its administrative offices it is estimated that x will lease approximately of the project's available space for these administrative offices any remaining space available will be leased to either minority-owned businesses at below-market tates or other sec_501 organizations you expect that the project will have the following economic impact on and benefits to the african- american inner city community in excess of direct temporary construction jobs will be created by the project over of which jobs are expected to be filled by minorities the relocation of x's administrative offices to z will provide z residents with potential employers in their community making it possible for those residents without their own method of transportation to obtain jobs which were previously geographically unreachable x indicates that one of its administrative offices will have approximately job openings after its relocation to the project's office complex in be located in one of x's enterprise zones located the office complex will x's empowerment_zone which is one of the most economically depressed areas of x the enterprise empowerment_zone the zone contains many of x's poorest communities the poverty rate within the zone has grown at three times the poverty rate of x as a whole and now stands pincite the african-american poverty rate in particular within the zone i sec_53 the unemployment rate within the zone is estimated to be -twice the rate of unemployment in in order to improve the economic conditions and employment opportunities of the residents within the zone new businesses need to be brought in to the area to generate jobs these new businesses would need a critical mass of customers in order to prosper in addition to the project's contribution to the area's image and beautification the estimated employees it will house will contribute to the economy through their consumption demands thus the project's office complex would become the critical mass that will not only facilitate a clean and safe environment but will foster economic growth and development the project will contribute to the zone’s image and economic revitalization and generate employment opportunities x as a whole an african-american owned property management company will be formed to manage the facilities of the project and its financing and an african-american owned asset management company will be formed to manage your real_estate portfolio of which the project will be the greatest asset it is anticipated that the project will give these new companies the experience necessary for them to seek similar opportunities in the future the project will be constructed on land that is leased to you by x pursuant to a year ground lease substantially_all of the construction of the project will be funded by the sale of industrial_development_bonds by the industrial development authority the bonds you will receive rental income from the lease of the project's office space to x initially at dollar_figure per square foot of that amount initially dollar_figure per square foot will go to the maintenance and operation of the facility based on the parties' best estimate as to the actual costs of such maintenance and operation and dollar_figure per square foot will go to you to pay the debt-service on the bonds and for use by you for your other exempt_activities after the first year x will be charged a rent equal to the sum of i dollar_figure per square foot plus ii the actual costs of operating and maintaining the facility the rent expected to be charged to x for the rental space is below the market rate for such a facility in addition the cost to you with respect to the development and construction of the project will be less than the costs x would have incurred if x were directly involved in the development and construction of the project moreover the present_value over years of the total cost incurred by x with respect to the project the total lease os aa payments and the cost of relocation is less than the present_value of what x currently pays to lease the present locations of the relocating administrative offices you expect to charge any minority-owned businesses a rental rate of less than dollar_figure per square foot for any space leased in the project that is below market rate the gross rental revenue that you expect to receive from the project will constitute a substantial portion of your total annual revenue and the net revenue expected to be derived will constitute a substantial portion of your annual net revenue which net revenue will in tum be used to further your exempt purposes supplemental information submitted in support of your ruling_request includes a copy of the proposal that you submitted to x with respect to the project you also included a copy of a feasibility analysis on relocating x's offices the feasibility of x relocating its office facilities was estimated based on the following factors costs x's ability to finance a new office building effect on x's operations effect on employee commuting and safety the zoning and land use at the site and the compatibility of an office development with adjacent land uses and the environmental conditions at the site the feasibility analysis concluded that relocation to the new site would be less costly to x than remaining at the present site under virtually all circumstances x's costs would be reduced by as much as one-third below the current level x's overall operations would not be materially affected by relocating to the new site also included in your supplemental submission was a letter from x containing x's assessment of your proposal indicating that the project would produce intangible benefits including economic stimulation in the communities through temporary and permanent jobs potential increased use of mass transit thereby reducing the subsidies paid_by x for its operations and the retention by x of a major asset at the expiration of the lease sec_501 of the code provides an exemption from federal_income_tax for organizations organized and operated exclusively for charitable educational and other purposes sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable as used in sec_501 of the code is used in its generally accepted legal sense and is not limited by the separate enumeration in sec_501 of purposes that fall within the broad outline of charity as developed by judicial decisions thus the term charitable includes relieving the poor distressed or underprivileged lessening the burdens of government and promotion of social welfare by organizations designed to iessen neighborhood tensions eliminate prejudice and discrimination defend human and civil rights secured_by law or combat community deterioration and juvenile delinquency sec_51 a of the code imposes a tax on the unrelated_business_taxable_income of organizations exempt under sec_501 sec_512 of the code defines unrelated_business_taxable_income as the gross_income an organization derives from any unrelated_trade_or_business defined in sec_513 it regularly carries on less allowable deductions with certain modifications sec_1_512_b_-1 of the regulations provides with certain exceptions not here relevant that tents from real_property including personal_property leased with the real_property and the deductions directly connected therewith shall also be excluded in computing unrelated_business_taxable_income sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the organization's need for funds or the use it makes of the profits derived to the organization's exercise or performance of the purpose or function constituting the basis for its exemption under sec_501 sec_1_513-1 d of the regulations delineates when trade_or_business is substantially related to an organization's exempt purposes the regulation provides that for the conduct of trade_or_business to be substantially related to purposes for which exemption is granted producing or distributing the goods or performing the services must contribute importantly to accomplishing those purposes sec_514 of the code says that in computing unrelated_business_taxable_income under sec_512 there shall be included certain amounts of income less allowable deductions derived from debt- financed property sec_514 of the code excludes from the definition of debt-financed_property for purposes of sec_514 any property substantially_all the use of which is substantially related aside from the organization's need for income or funds to the organization's exercise or performance of its exempt_purpose revrul_76_419 1976_2_cb_146 holds that an organization that encouraged businesses to locate new facilities in an economically depressed area to provide more employment opportunities for low-income residents in the area was organized and operated for the charitable purpose of promoting social welfare by organizations designed to relieve the poor and distressed to lessen neighborhood tensions or to combat community deterioration revrul_74_587 1974_2_cb_162 holds that an organization that devoted its resources to programs to stimulate economic development in high density urban areas inhabited mainly by low income minority or other disadvantaged groups qualified for exemption under sec_501 of the code the organization made loans to and purchased equity interests in businesses unable to obtain funds from conventional sources the organization established that its investments were not undertaken for profit or gain but to advance its charitable goals funds for its program were obtained from foundation grants and public contributions rev ruls and 1985_1_cb_178 describe organizations that are lessening the burdens of government and therefore qualify for exemption under sec_501 of the code the rev ruls identify the following criteria to determine whether an organization's activities are lessening the burdens of government whether the governmental_unit considers the organization's activities to be its burden and whether these activities actually lessen the burden of the governmental_unit an activity is a burden of the government if there is an objective manifestation by the governmental_unit that it considers the activities to be its burden one of your major purposes is the stimulation of economic development and the creation of jobs in an economically depressed area like the organizations discussed in rev ruls and both cited above the development construction ownership leasing and operation of the project in z will combat community deterioration and stimulate the creation of jobs for residents of the area in a number of ways such as by inducing businesses to relocate to the area based on all the information submitted we conclude that the project contributes importantly to your exempt charitable purposes under sec_501 of the code and therefore is substantially related to your exempt purposes as required by sec_513 in addition the supplemental information you provided such as the feasibility analysis and x's assessment of the proposal indicates that your activities in association with the project are something that x itself would do and that your undertaking this project relieves x of the responsibility of conducting the activity under these circumstances and in accordance with rev ruls and supra we conclude that you are relieving a burden of government within the meaning of sec_1_501_c_3_-1 of the regulations since the project relieves a burden of government and otherwise contributes importantly to your other exempt purposes it will not adversely affect your exempt status under sec_501 of the code likewise your activities in connection with the project will not constitute an unrelated_trade_or_business within the meaning of sec_513 furthermore since the use of the office building is substantially related to your exempt purposes the building is excluded from the definition of debt-financed_property pursuant to sec_514 based on the information submitted and the representations made therein we rule as follows your development construction ownership leasing and operation of the project does not constitute unrelated_trade_or_business within the meaning of sec_513 of the code the gross_income derived from the lease of the project's office space does not constitute unrelated_business_taxable_income within the meaning of sec_512 of the code the construction ownership and jeasing of the project will not adversely affect your exempt status under sec_501 of the code these rulings are based on the understanding that there will be no material changes in the facts upon which they are based these rulings are directed only to the organization that requested them sec_6110 of the code provides that they may not be used or cited by others as precedent please keep a copy of this ruling letter in your permanent records sincerely rat g they dh robert c harper jr manager exempt_organizations technical group sec_37
